--------------------------------------------------------------------------------

Exhibit 10.43
 
SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into on November 20,
2012, by and between AV Homes, Inc. f/k/a Avatar Holdings Inc. a Delaware
corporation (the “Company”) and Allen Anderson (the “Executive”).
 
WHEREAS, the Executive and the Company (each, a “Party” and together, the
“Parties”) are parties to an Amended and Restated Employment Agreement dated as
of December 31, 2011 (the “Employment Agreement”); and
 
WHEREAS, the Parties have agreed that the Executive’s employment with the
Company will terminate as of December 3, 2012 (the “Termination Date”); and
 
WHEREAS, the Parties wish to set forth herein their respective rights and
obligations in connection with the termination of the Executive’s employment
with the Company.
 
NOW, THEREFORE, based upon the mutual promises and conditions contained herein,
the Parties agree as follows:
 
1.            Termination of Employment.
 
The Executive’s employment as Chief Executive Officer shall terminate as of the
Termination Date.
 
2.            The Executive’s Entitlements.
 
In connection with the foregoing, and in accordance with the applicable terms of
the Employment Agreement, the Executive shall:
 
(a)   be paid any accrued and unpaid Base Salary (as defined in the Employment
Agreement) and vacation earned but unused through the Termination Date, such
payment to be made within 15 days following the Termination Date;
 
(b)   receive benefits under the Benefits Plans (as defined in the Employment
Agreement), on terms and conditions set forth in such plans; and
 
(c)   as of the Termination Date vest in the restricted stock subject to the
Second Tranche (as defined in that certain Stock Award Agreement, dated January
1, 2012 by and between the Company and the Executive – the "Stock Award
Agreement") to the extent (expressed as a percentage) the applicable Performance
Goals (as defined in the Stock Award Agreement) have been met as of the
Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Mutual Release of Claims.
 
(a)   Release by the Executive.  The Executive, on his own behalf and on behalf
of his heirs, executors, administrators and legal representatives (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its shareholders, employees, officers and
directors (collectively, the “Company Parties”) from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), whether known or unknown, whether now existing or hereafter arising,
that any Executive Party may have, may have had, or may hereafter have, and that
are based in whole or in part on facts, whether or not now known, existing prior
to the Effective Date, regarding any matter whatsoever, including but not
limited to any Claim based on Title VII of the Civil Rights Act of 1964; the
Americans With Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Family and Medical Leave Act; the Executive Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plans maintained by the Company); the Occupational Safety and Health
Act; the Worker Adjustment and Retraining Notification Act; the National Labor
Relations Act; the Immigration Reform and Control Act; all applicable amendments
to the foregoing acts and laws; and any common law, public policy, contract
(whether oral or written, express or implied) and tort law, and any other local,
state, federal or foreign law, regulation or ordinance having any bearing
whatsoever on the Executive’s employment relationship with, and service as an
employee, officer or director of, the Company, and the termination of such
relationship or service, or any other matter whatsoever; provided, however, that
this Agreement shall not release any rights or entitlements of the Executive
that arises under or is preserved by this Agreement.
 
(b)   Release by the Company.  The Company, on behalf of itself and the Company
Parties, hereby releases, acquits and forever discharges the Executive and the
Executive Parties from any and all Claims, whether known or unknown, whether now
existing or hereafter arising, at law or in equity, that any Company Party may
have, may have had, or may hereafter have, and that are based in whole or in
part on facts, whether or not now known, existing prior to the Effective Date,
regarding any matter whatsoever, other than claims based on the Executive’s
willful misconduct, fraud or gross neglect.
 
4.            Restrictive Covenants.
 
(a)   Unauthorized Disclosure.  Without the prior written consent of the
Company, except to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, in which
event the Executive shall use his best efforts to consult with the Company prior
to responding to any such order or subpoena, the Executive shall not disclose
any confidential or proprietary trade secrets, customer lists, drawings,
designs, marketing plans, management organization information (including but not
limited to data and other information relating to members of the Board of
Directors (the “Board”), the Company, or any of its affiliates or to the
management of the Company or any of its affiliates), operating policies or
manuals, business plans, financial records, or other financial, commercial,
business or technical information (i) relating to the Company or any of its
affiliates; or (ii) that the Company or any of its affiliates may receive
belonging to customers or others who do business with the Company or any of its
affiliates (collectively, “Confidential Information”) to any third Person (as
defined below) unless such Confidential Information has been previously
disclosed to the public generally or is in the public domain, in each case,
other than by reason of the Executive’s breach of this Section 4(a).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)   Non-Competition.  For the twelve-month period commencing on the
Termination Date (the “Restriction Period”), Executive shall not, directly or
indirectly, own any interest in, operate, join, control or participate as a
partner, shareholder, member, director, manager, officer, or agent of, enter
into the employment of, act as a consultant to, or perform any services for any
entity that is in competition with the business of the Company or any of its
affiliates within 100 miles of any jurisdiction in which the Company or any of
its affiliates is engaged, or in which any of the foregoing has documented plans
to become engaged of which Executive has knowledge as of the Termination Date;
provided, however, that it shall not be a violation of this Section 4(b) if the
Executive owns less than 5% (as a passive investment) in any public company.
 
(c)   Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not, directly or indirectly, for the Executive’s own account or
for the account of any other natural person, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity (each, a “Person”) in any jurisdiction in which the
Company or any of its affiliates has commenced or has made plans to commence
operations during the Term (as defined in the Employment Agreement), (i) solicit
for employment, employ or otherwise interfere with the relationship of the
Company or any of its affiliates with any natural person throughout the world
who is or was employed by or otherwise engaged to perform services for the
Company or any of its affiliates at any time during the Term; or (ii) induce any
employee of the Company or any of its affiliates to engage in any activity which
the Executive is prohibited from engaging in under any of this Section 4 or to
terminate such employee’s employment with the Company or such affiliate.
 
(d)   Non-Solicitation of Business Relationships.  During the Restriction
Period, the Executive shall not, directly or indirectly, for the Executive’s own
account or for the account of any other Person, in any jurisdiction in which the
Company or any of its affiliates has commenced or made plans to commence
operations, solicit, interfere with, or otherwise attempt to establish any
business relationship of a nature that is competitive with the business or
relationship of the Company or any of its affiliates with any Person throughout
the world which is or was a customer, client, distributor, supplier or vendor of
the Company or any of its affiliates at any time during the Term.
 
(e)   Non-Disparagement.  The Executive agrees that he shall not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way the Company or any of its affiliates or any of their
personnel, nor shall he, directly or indirectly, engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of the Company or any of its affiliates, or the reputation of the
Company or any of its affiliates, in either case except to the extent required
by law, and then only after consultation with the Company to the extent
possible, or to enforce the terms of this Agreement.
 
(f)   Return of Documents.  Promptly following the Termination Date, the
Executive shall deliver to the Company (i) all property of the Company and any
of its affiliates then in the Executive’s possession; and (ii) all documents and
data of any nature and in whatever medium of the Company and any of its
affiliates, and the Executive shall not take with the Executive any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)   Cooperation.  The Executive agrees that he will cooperate in all
reasonable respects with the Company and its affiliates in connection with any
and all existing or future litigation, actions or proceedings (whether civil,
criminal, administrative, regulatory or otherwise) brought by or against the
Company or any of its affiliates, to the extent the Company reasonably deems the
Executive’s cooperation necessary.  The Company shall reimburse the Executive
for all reasonable out-of-pocket expenses incurred by the Executive as a result
of such cooperation.
 
5.            Miscellaneous.
 
(a)   Public Announcements.  The Executive and the Company shall jointly draft,
and shall mutually agree on, any press release, regulatory filing, or other
public statement that is made by the Company and that relates to this Agreement
or to the Executive’s employment with, or services for, the Company or to the
termination thereof.
 
(b)   Tax Withholding; Section 409A.  The Company shall withhold from any amount
or benefit payable under this Agreement any taxes that it is required to
withhold by applicable law or regulation.  Notwithstanding anything herein to
the contrary, this Agreement is intended to be interpreted and applied so that
the payment of the benefits set forth herein either shall either be exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or shall comply with the requirements of such
provision.  Notwithstanding anything herein to the contrary, if the Executive is
a “specified employee” (within the meaning of Section 409A of the Code (“Section
409A”)), any payments or arrangements due on or after the Termination Date under
any arrangement that constitutes a “deferral of compensation” (within the
meaning of Section 409A) and which do not otherwise qualify under the exemptions
under Treas. Regs. Section 1.409A, shall be delayed and paid or provided on the
earlier of (i) the date which is six months after the Executive’s “separation
from service” (as such term is defined in Section 409A) for any reason other
than death, and (ii) the date of his death.  Any amounts otherwise payable to
the Executive on or after the Termination Date that are not so paid by reason of
this Section 5(b) shall be paid as soon as practicable after, and in any event
within thirty (30) days after, the date that is six months after the Executive’s
separation from service (or, if earlier, the date of his death).  Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Section 409A.
 
(c)   Notice.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party as set forth below (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof).
 
If to the Executive:
 
The last address the Company has on file.
 
 
4

--------------------------------------------------------------------------------

 
 
If to the Company:
 
AV Homes, Inc.
8601 N. Scottsdale Rd.
Ste.225
Scottsdale AZ 85253
Attention: Chairman of the Board and General Counsel
Facsimile: (305) 441-7876
 
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
(d)   Amendment or Modification; Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
set forth in a writing that expressly identifies provisions being amended and
that is signed by the Parties.  No waiver by any person or entity of any breach
of any condition or provision contained in this Agreement shall be deemed a
waiver of any similar or dissimilar condition or provision at any prior or
subsequent time.  To be effective, a waiver must be set forth in a writing that
is signed by the waiving person or entity and that expressly identifies the
condition or provision breach of which is being waived.
 
(e)   Binding Effect.  This Agreement shall be binding on and inure to the
benefit of the Company and its successors and assigns and the Executive and the
Executive’s heirs, executors, administrators and legal representatives.
 
(f)   Entire Agreement.  This Agreement constitutes the entire understanding and
agreement between the Parties concerning the specific subject matter hereof and
supersedes in its entirety, as of the Effective Date, any prior agreement
between the Parties, including but not limited to the Employment Agreement.
 
(g)   Effective Date.  The Executive acknowledges that he has been given a
period of at least twenty-one (21) calendar days to review and consider the
provisions of this Agreement.  The Executive further understands and
acknowledges that he has seven (7) calendar days following the execution of this
Agreement to revoke his acceptance of this Agreement.  This Agreement will not
become effective or enforceable until after the seven (7) day period to revoke
this Agreement has expired without the Executive’s revocation.  The effective
date of this Agreement (the “Effective Date”) shall be the eighth (8th) day
following its execution by the Executive, provided the Executive shall not have
timely revoked this Agreement in accordance with the foregoing prior to such
eighth (8th) day.
 
(h)   Governing Law.  This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms and otherwise in accordance with
the laws of New York, without reference to principles of conflicts of law.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.  Signatures delivered by facsimile and/or “pdf” shall
be deemed effective for all purposes.
 
(j)   Headings.  The headings of the sections and sub-sections contained in this
Agreement are for the convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.
 
 
[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.
 

 
AV HOMES, INC.
           
By:
/s/Joshua Nash      Name : Joshua Nash      Title : Chairman            
ALLEN ANDERSON
          /s/ Allen Anderson  

 
 7

--------------------------------------------------------------------------------